DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/287,336, the examiner acknowledges the applicant's submission of the AFCP amendments dated 12/16/2021. At this point, claims 4-8 have been amended and claims 1-2 and 9-18 are cancelled. Claims 3-8 and 19-22 are allowable. 
Allowable Subject Matter
Claims 3-8 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claim 3, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…generating, by a control circuit, an indication as a response to detecting the trigger event; providing, by a flash translation layer (FTL), the indication to a plurality of processors; and generating, by the plurality of processors, a barrier command, wherein the barrier command propagates through all of the plurality of command queues until reaching the one or more memory dies”, as for claim 19, the limitations of “detecting, by a controller, a trigger event, wherein the trigger event corresponds with a threshold time duration, wherein the threshold time duration comprises a time since previously updatinq and storinq control information; providing, by a flash translation layer (FTL), an indication to a plurality of processors, wherein the plurality of processors generates a barrier command”.
The prior art of Zaltsman (US PGPUB 2014/0059270) teaches wherein one possible way for the host to enforce a certain order of execution is to write all the data that needs to be committed before the barrier write, wait for all this data to be acknowledged, then issue a "flush" command that instructs the storage device to commit all the buffered data to the non-volatile memory, and, after the flush command is acknowledged, write the data that needs to be committed after the barrier write and Processor 44 sends the storage commands for execution in non-volatile memory devices 28, and collects acknowledgements from the memory devices indicating successful execution of the commands, at a command execution step 68. Processor 44 typically sends the commands for execution to devices 28 in accordance with certain internal scheduling criteria that generally permit out-of-order execution ; (Paragraphs 0018-0019 and 0054-0060; FIGs. 1 and 3 and their related text)  wherein processor 44 updates its FTL tables in response to the command (e.g., the mapping of logical addresses to physical storage locations in devices 28) only after all preceding commands in the in-order queue were also completed and acknowledged. Processor 44 is able to determine the appropriate order of storage commands from the sequence numbers that were assigned to the storage commands in the in-order queue to maintain data consistency (Paragraphs 0008, 0018-0019 and 0054-0060; FIGs. 1, 3 and 4 and their related text) but not the specific limitations of “generating, by a control circuit, an indication as a response to detecting the trigger event; providing, by a flash translation layer (FTL), the indication to a plurality of processors; and generating, by the plurality of processors, a barrier command, wherein the barrier command propagates through all of the plurality of command queues until reaching the one or more memory dies”.
Dependent claim(s) 4-8 and 20-22 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 3 and 19 upon which claims 4-8 and 20-22 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135